UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF NEW YORK
---------------------------------------------------------------X
AMI BAR-MASHIAH and MIRA BAR-MASHIAH,

                                            Plaintiffs,
                                                                        MEMORANDUM
                                                                         AND ORDER
                  -against-
                                                                       CV 18-4633 (AKT)

THE INCORPORATED VILLAGE OF HEWLETT
BAY PARK, JAY LEVY, JOEL SCHNEIDER, and
GAIL RUBEL, in their official capacities as Trustees
of the Incorporated Village of Hewlett Bay Park, and
STEVEN CHERON,

                                             Defendants.
---------------------------------------------------------------X

A. KATHLEEN TOMLINSON, Magistrate Judge:

I.      PRELIMINARY STATEMENT

        Ami Bar-Mashiah and Mira Bar-Mashiah (“Plaintiffs”) bring this suit against the

Incorporated Village of Hewlett Bay Park (“the Village”), Village Trustees Jay Levy, Joel

Schneider, and Gail Rubel in their official capacities (“the Trustees”), and Steven Cheron1

(collectively, “Defendants”), for alleged violation of Plaintiffs’ constitutional rights arising from

a land-use dispute. See generally Plaintiffs’ Complaint (“Compl.”) [DE 1]. Specifically,

Plaintiffs claim their constitutional rights were violated when the Village granted Plaintiffs’

neighbor relief from the Village zoning code over Plaintiffs’ objections – relief which allowed

their neighbor to erect a structure on her property. See id. Based upon the Village’s action, the




        1
          It is not clear from the Complaint who Steven Cheron is; although he appears to be the
Village Building Inspector, the Complaint contains no reference to this individual aside from the
caption.
Plaintiffs assert causes of action for (1) deprivation of their Fourteenth Amendment due process

rights pursuant to 42 U.S.C. § 1983, and (2) deprivation of their Fourteenth Amendment equal

protection rights, also pursuant to 42 U.S.C. § 1983. See id.

       Before the Court presently are (1) Defendants’ motion to dismiss the Complaint in its

entirety, see generally Defendants’ Memorandum in Support of their Motion to Dismiss (“Defs.’

Mem. I”) [DE 15], and (2) Defendants’ motion for sanctions, including attorneys’ fees and costs,

for the filing of what Defendants claim is an untimely and ultimately frivolous lawsuit. See

generally Defendants’ Memorandum in Support of their Motion for Sanctions (“Defs.’ Mem. II”)

[DE 16]; Defendants’ Memorandum in Reply in Further Support of Both Motions (“Defs.’

Reply”) [DE 24]. Plaintiffs oppose both motions. With respect to the motion to dismiss,

Plaintiffs argue primarily that this litigation was timely commenced. See generally Plaintiffs’

Memorandum in Opposition to Defendants’ Motion to Dismiss (“Pls.’ Opp’n. I”) [DE 21]. As to

the motion for sanctions, Plaintiffs maintain that the purpose of the motion is to intimidate and

coerce Plaintiffs into withdrawing their Complaint. See generally Plaintiffs’ Memorandum in

Opposition to Defendants’ Motion for Sanctions (“Pls.’ Opp’n. II”) [DE 23]. For the reasons set

forth below,2 Defendants’ motion to dismiss the Complaint is GRANTED, and the Complaint is

dismissed with prejudice. Defendants’ motion for sanctions is GRANTED in part, to the extent

set forth in this Memorandum and Order.




       2
          The parties have consented to the jurisdiction of a magistrate judge for all purposes,
pursuant to 28 U.S.C. § 636(c) and Federal Rule of Civil Procedure 73. See DE 12.
                                                 2
II.    DEFENDANTS’ MOTION TO DISMISS

       A.      Factual and Procedural Background

               1.      Facts Alleged in the Complaint

       The Court takes the following facts from Plaintiffs’ Complaint and accepts Plaintiffs’

factual allegations as true for purposes of the motion to dismiss. Aegis Ins. Servs., Inc. v. 7

World Trade Co., L.P., 737 F.3d 166, 176 (2d Cir. 2013). Although Plaintiffs’ claims arise from

the issuance of a building permit to their neighbor, the Complaint sets forth few facts regarding

the chronology of the permitting and zoning relief process as it relates to the permit(s) in

question. Those facts which are pleaded are often contradictory and obfuscate any timeline of

relevant events. Notwithstanding the confusing nature of the chronology set forth, the factual

allegations in the Complaint – excluding recitations of various legal provisions and conclusory

and argumentative assertions – can be distilled as follows.

       Plaintiffs are residents of the Incorporated Village of Hewlett Bay Park in Nassau

County, New York, and own property located at 222 Meadow View Avenue. Compl. ¶¶ 1, 8.

The neighboring property located at 116 Cedar Avenue, Hewlett, New York is owned by Karen

Katz (“Katz”). Id. ¶ 9. Plaintiffs state that on or about September 22, 2014, Katz was issued a

building permit by the Village to perform significant construction work at her property.3 Id.

¶¶ 9-10. The Complaint asserts that this work, which at the time of the filing of the Complaint

had presumably been completed, “caused a substantial reduction in value of the plaintiff’s




       3
           The Complaint states that this was permit No. 3733; however, copies of the relevant
permits as submitted with Defendants’ motion to dismiss show that permit No. 3733 was issued
on December 12, 2013 – a date not referenced anywhere in the Complaint. See Declaration of
Mark A. Radi, Esq. in Support of Defendants’ Motion to Dismiss (“Radi Decl. I”) [DE 19],
Exhibit B. The date of September 22, 2014 is associated with permit No. 3763, which states that
it replaces permit No. 3733. See Radi Decl. I, Exhibit D.
                                                  3
premises, including but not limited to potential exacerbation of rainwater and flood runoff onto

the plaintiff’s premises.” Id. ¶ 11; see id. ¶¶ 16, 34. Confusingly, Plaintiffs aver that

“[s]ubsequent to the issuance of the aforesaid building permit, and without the knowledge,

permission or consent of the plaintiffs, and without conducting the required public hearings, on

or about February 24, 2015, the defendants, its agents and/or employees approved the permit

filed on behalf of the Neighboring Premises.” Id. ¶ 15. Despite alleging that the permit work

was “approved” “without conducting the required public hearings,” Plaintiffs also assert that

“[t]he work stated in the aforesaid building permit was initially approved by the Board of

Trustees of the Village, and upon information and belief, as a result of public meetings held

before the Board of Trustees, on or about February 24, 2015.” Id. ¶ 12 (emphasis added).

Plaintiffs state that subsequently, “the permit was extended to December 11, 2015.” Id.

Notwithstanding the contradictory assertions with respect to whether a public hearing was held

on the permit work for Katz’s property, Plaintiffs claim that they were not provided an

opportunity to be heard on February 24, 2015. Specifically, the Complaint states, “[u]pon

information and belief, the Board of Trustees unanimously approved the permit without

providing the plaintiffs with notice and with an opportunity to be heard at the aforesaid public

meetings.” Id. ¶ 13; see id. ¶¶ 32-33.

       On these facts, Plaintiffs assert Section 1983 claims for violation of their Fourteenth

Amendment due process and equal protection rights.4 See Compl. ¶¶ 35-39.




       4
            Paragraph 7 of the Complaint states as follows: “[t]his is a civil rights action in which
plaintiffs seek relief for the violation of their rights secured by 42 USC, sections 1983, 1988, the
Fifth and Fourteenth Amendments to the United States Constitution.” Compl. ¶ 7. No further
reference to “section[ ] . . . 1988” or the Fifth Amendment is made in the Complaint. Because
Plaintiffs are not “prevailing part[ies]” in this action pursuant to 42 U.S.C. § 1988(b), and
                                                  4
               2.      Procedural History

       Plaintiffs filed their Complaint on August 16, 2018. See DE 1. On September 20, 2018,

Defendants filed a letter to Judge Hurley requesting a pre-motion conference for the purpose of

moving to dismiss the Complaint. See DE 6. Judge Hurley waived his pre-motion conference

requirement and set a briefing schedule for the motion. See Electronic Order of October 5, 2018.

Counsel for the parties appeared before this Court for the Initial Conference on November 5,

2018, at which time a limited discovery schedule was set in place in light of the pending motion

to dismiss. See DE 11. Several days later, counsel filed a “Consent” form in which they

formally consented to the jurisdiction of a magistrate judge for all purposes. See DE 12. Judge

Hurley “so ordered” the Consent shortly thereafter. See Electronic Order of November 16, 2018.

The fully briefed motion to dismiss and motion for sanctions were filed together on December

18, 2018. See DE 14-24. On November 30, 2019, the Court granted a joint motion to stay

discovery pending a resolution of the motions to dismiss and for sanctions. See DE 25;

Electronic Order of January 30, 2019.

       B.      Standard and Scope of Review

       Although Defendants’ moving papers do not specify under which provisions of the

Federal Rules of Civil Procedure they move to dismiss the Complaint, it is apparent that their

arguments seek dismissal under both Rule 12(b)(1) for lack of subject matter jurisdiction and

Rule 12(b)(6) for failure to state a viable claim.

       In deciding a motion to dismiss pursuant to Rule 12(b)(6), the Court must liberally

construe the claims, accept all factual allegations in the complaint as true, and draw all




because the federal government is not a party to this action, the Court does not address 42 U.S.C.
§ 1988 or the Fifth Amendment in the context of the motion to dismiss.
                                                     5
reasonable inferences in favor of the plaintiff. See Aegis Ins. Servs., Inc., 737 F.3d at 176;

Grullon v. City of New Haven, 720 F.3d 133, 139 (2d Cir. 2013). The plaintiff must satisfy “a

flexible ‘plausibility standard.’” Iqbal v. Hasty, 490 F.3d 143, 157 (2d Cir. 2007), rev’d on other

grounds sub nom. Ashcroft v. Iqbal, 556 U.S. 662 (2009). “[O]nce a claim has been stated

adequately, it may be supported by showing any set of facts consistent with the allegations in the

complaint.” Bell Atl. Corp. v. Twombly, 550 U.S. 544, 546 (2007). The Court therefore does not

require “heightened fact pleading of specifics, but only enough facts to state a claim to relief that

is plausible on its face.” Id. at 570; see Operating Local 649 Annuity Trust Fund v. Smith

Barney Fund Mgmt. LLC, 595 F.3d 86, 91 (2d Cir. 2010) (holding that a complaint must set forth

“a plausible set of facts sufficient ‘to raise a right to relief above the speculative level’”) (quoting

Twombly, 550 U.S. at 555).

        “A case is properly dismissed for lack of subject matter jurisdiction under Rule 12(b)(1)

when the district court lacks the statutory or constitutional power to adjudicate it.” Makarova v.

United States, 201 F.3d 110, 113 (2d Cir. 2000) (citing FED. R. CIV. P. 12(b)(1)). The standard

of review for a motion to dismiss under Rule 12(b)(1) for lack of subject matter jurisdiction and

under 12(b)(6) for failure to state a claim are inherently similar. Davis v. JP Morgan Chase

Bank, No. 14-CV-6263, 2016 WL 1267800, at *3 (S.D.N.Y. Mar. 30, 2016). However, “[o]n a

Rule 12(b)(1) motion . . . the party who invokes the Court's jurisdiction bears the burden of proof

to demonstrate that subject matter jurisdiction exists, whereas the movant bears the burden of

proof on a motion to dismiss under Rule 12(b)(6).” Gonzalez v. Option One Mortg. Corp., No.

3:12-CV-1470, 2014 WL 2475893, at *2 (D. Conn. June 3, 2014) (citing Lerner v. Fleet Bank,

N.A., 318 F.3d 113, 128 (2d Cir. 2003), as amended (Apr. 16, 2003)); Davis, 2016 WL 1267800,

at *3. “A plaintiff asserting subject matter jurisdiction has the burden of proving by a



                                                   6
preponderance of the evidence that it exists.” Makarova, 201 F.3d at 113 (citing Malik v.

Meissner, 82 F.3d 560, 562 (2d Cir. 1996)); Sobel v. Prudenti, 25 F. Supp. 3d 340, 352

(E.D.N.Y. 2014) (“In contrast to the standard for a motion to dismiss for failure to state a claim

under Rule 12(b)(6), a plaintiff asserting subject matter jurisdiction has the burden of proving by

a preponderance of the evidence that it exists.”). That is to say, “jurisdiction must be shown

affirmatively, and that showing is not made by drawing from the pleadings inferences favorable

to the party asserting it.” Parker-Leon v. Middle Vill. Preparatory Charter Sch., No. 17-CV-

4548N, 2019 WL 2394211, at *2 (E.D.N.Y. June 6, 2019) (quoting Shipping Fin. Servs. Corp. v.

Drakos, 140 F.3d 129, 131 (2d Cir. 1998)).

       One (further) point of divergence between how a court adjudicates a motion brought

pursuant to Rule 12(b)(1) and one brought pursuant to Rule 12(b)(6) involves the materials

which may properly be considered. As a general matter, a court deciding a Rule 12(b)(6) motion

must limit its consideration to the allegations in the plaintiff’s complaint, “any written instrument

attached to it as an exhibit, materials incorporated in it by reference, and documents that,

although not incorporated by reference, are ‘integral’ to the complaint.” McLennon v. City of

New York, 171 F. Supp. 3d 69, 88 (E.D.N.Y. 2016) (quoting L-7 Designs, Inc. v. Old Navy, LLC,

647 F.3d 419, 422 (2d Cir. 2011)). A court may also consider matters of which judicial notice

may be taken.5 Romero v. Bestcare Inc., No. 15-CV-7397, 2017 WL 1180518, at *3 (E.D.N.Y.

Mar. 29, 2017); see Kalyanaram v. Am. Ass'n of Univ. Professors at New York Inst. of Tech.,




       5
           Outside of the limited exceptions identified here, where a party moves pursuant to
Rule 12(b)(6) and “matters outside the pleadings are presented to and not excluded by the court,
the motion must be treated as one for summary judgment under Rule 56.” FED. R. CIV. P. 12(d);
see Wrap-N-Pack, Inc. v. Eisenberg, No. 04-cv-4887, 2007 WL 952069, at *5 (E.D.N.Y. Mar.
29, 2007).
                                                 7
Inc., 742 F.3d 42, 44 (2d Cir. 2014) (“[O]n a motion to dismiss, a court may consider . . .

matters of which judicial notice may be taken, [and] documents either in plaintiffs' possession or

of which plaintiffs had knowledge and relied on in bringing suit.”). This includes matters of

public record. Pani v. Empire Blue Cross Blue Shield, 152 F.3d 67, 75 (2d Cir. 1998). Finally,

“in certain circumstances ‘when a plaintiff chooses not to attach to the complaint or incorporate

by reference a [document] . . . which is integral to the complaint, the defendant may produce [it]

when attacking the complaint for its failure to state a claim, because plaintiff should not be

allowed to escape the consequences of its own failure.’” Toussie v. Town Bd. of Town of

E. Hampton, No. CIV. 08-1922, 2010 WL 597469, at *3 (E.D.N.Y. Feb. 17, 2010) (quoting

Cortec Indus., Inc. v. Sum Holding L.P., 949 F.2d 42, 47 (2d Cir. 1991)).

       By contrast, while a court considers the allegations in the pleadings in reviewing a

motion made pursuant to Rule 12(b)(1), it may in addition rely on evidence beyond the pleadings

to assist its determination as to the existence of subject matter jurisdiction. Cortlandt St.

Recovery Corp. v. Hellas Telecommunications, S.%22a.r.l, 790 F.3d 411, 417 (2d Cir. 2015)

(citing Makarova, 201 F.3d at 113).

       In light of the fact that both Plaintiffs and Defendants have submitted declarations in

support of their respective positions – annexed to which are exhibits containing documents not

attached to or explicitly referenced in the Complaint – understanding what may properly be

considered in resolving Defendants’ motion to dismiss is important. Upon review of the

documents submitted with the parties’ motion papers, the Court does not find conversion to a

Rule 56 motion to be necessary. Rather, as discussed below, the Court chooses not to consider

the majority of extraneous documents submitted by counsel. Where the Court does consider




                                                  8
such documents, it is because they fall properly within the permissible scope of the Court’s

review as set forth above.

        C.      Discussion

        Defendants’ motion to dismiss is premised on multiple arguments: (1) Plaintiffs’ claims

fall outside the three-year statute of limitations governing claims brought pursuant to 42 U.S.C.

§ 1983, or outside the four-month statute of limitations governing claims brought pursuant to

N.Y. C.P.L.R. Art. 78,6 and are thus time barred; (2) Plaintiffs lack standing to challenge the

issuance of building permits issued to Katz; (3) Plaintiffs’ claims are not ripe for judicial review

because Plaintiffs did not seek, and the Village did not render, a final decision on the lawfulness

of Katz’s building permits; (4) Plaintiffs have failed to allege sufficient causation to support their

Section 1983 claims; (5) Plaintiffs lack a protectable property interest in the outcome of Katz’s

application for a building permit and therefore cannot state a claim for violation of either their

substantive or procedural due process rights; (6) Plaintiffs have failed to state a class-of-one

equal protection claim; (7) Plaintiffs have failed to allege any personal involvement of the

Trustee Defendants who are additionally immune from suit; (8) Plaintiffs failed to effect service

on Steven Cheron; (9) Plaintiffs fail to plead a Monell claim against the Village; and (10) the

Village, as a government entity, is immune from punitive damages. See generally Defs.’ Mem.

I.

        Defendants’ arguments with respect to standing and ripeness implicate the Court’s

subject matter jurisdiction: if Plaintiffs lack standing to assert their claims, or if their claims are




        6
          Plaintiffs commenced two Article 78 proceedings with respect to Katz’s building
permits, one on December 19, 2014, and a second one on July 8, 2015. See Radi Decl. I,
Exhibits G and H. In the context of Rule 12(b)(6), the Court can properly take judicial notice of
these proceedings and their related filings.
                                                   9
not ripe for judicial review, the Court lacks subject matter jurisdiction over Plaintiffs’ lawsuit.

See Lujan v. Defs. of Wildlife, 504 U.S. 555, 560 (1992) (“[T]he core component of standing is

an essential and unchanging part of the case-or-controversy requirement of Article III.”);

Nutritional Health Alliance v. Shalala, 144 F.3d 220, 225 (2d Cir. 1998) (“Ripeness is a

constitutional prerequisite to exercise of jurisdiction by the federal courts.”). Consequently, Rule

12(b)(1) provides the applicable standard of review with respect to whether Plaintiffs have

standing and as to the ripeness of their claims.

       Where, as here, a motion to dismiss requires a court to address arguments raised pursuant

to both Rules 12(b)(1) and 12(b)(6), “the court should consider the Rule 12(b)(1) challenge first

since if it must dismiss the complaint for lack of subject matter jurisdiction, the accompanying

defenses and objections become moot and do not need to be determined.” Rhulen Agency, Inc. v.

Alabama Ins. Guar. Ass'n, 896 F. 2d 674, 678 (2d Cir. 1990) (quoting 5 C. Wright and A. Miller,

Federal Practice and Procedure, § 1350, p. 548 (1969)); Thompson v. Ocwen Fin. Corp., No.

3:16-cv-01606, 2018 WL 513720, at *2 (D. Conn. Jan. 23, 2018) (explaining that “federal

courts should ordinarily resolve any doubts about the existence of federal subject matter

jurisdiction prior to considering the merits of a complaint”) (citing Rhulen, 896 F. 2d at 678);

Calverton Hills Homeowners Assn., Inc. v. Nugent Bldg. Corp., 2:17-CV-03916, 2017 WL

6598520, at *4 (E.D.N.Y. Dec. 26, 2017) (same). The Court therefore begins its analysis by

addressing whether Plaintiffs have standing to assert their claims and whether their claims are

ripe for review.




                                                   10
               1.      Standing and Ripeness

                       a.      Legal Principles

       “Whether a claimant has standing is ‘the threshold question in every federal case,

determining the power of the court to entertain the suit.’” Licensing by Paolo, Inc. v. Sinatra (In

re Gucci ), 126 F.3d 380, 387-88 (2d Cir. 1997) (quoting Warth v. Seldin, 422 U.S. 490, 498

(1975)). Article III, Section 2 of the United States Constitution limits the jurisdiction of federal

courts to actual “Cases” and “Controversies.” U.S. CONST. art. III, § 2. As the Supreme Court

has stated, “the core component of standing is an essential and unchanging part of the case-or-

controversy requirement of Article III.” Lujan, 504 U.S. at 560 (citing Allen v. Wright, 468 U.S.

737, 751 (1984)). Over the years, federal jurisprudence has

               established that the irreducible constitutional minimum of standing
               contains three elements. First, the plaintiff must have suffered an
               “injury in fact”—an invasion of a legally protected interest which is
               (a) concrete and particularized, and (b) actual or imminent, not
               conjectural or hypothetical. Second, there must be a causal
               connection between the injury and the conduct complained of—the
               injury has to be fairly . . . trace[able] to the challenged action of the
               defendant, and not . . . th[e] result [of] the independent action of
               some third party not before the court. Third, it must be “likely,” as
               opposed to merely “speculative,” that the injury will be redressed by
               a favorable decision.

Lujan, 504 U.S. at 560-61 (internal quotations and citations omitted); Pac. Capital Bank, N.A. v.

Connecticut, 542 F.3d 341, 350 (2d Cir. 2008); Congregation Rabbinical Coll. of Tartikov, Inc.

v. Vill. of Pomona, 915 F. Supp. 2d 574, 589 (S.D.N.Y. 2013). These three elements – (1) injury

in fact, (2) a causal connection between the injury and the conduct complained of, and (3) a

likelihood that the injury will be redressable by the court – are not mere pleading requirements,

but rather jurisdictional prerequisites, and, as a result, “each element must be supported in the

same way as any other matter on which the plaintiff bears the burden of proof, i.e., with the



                                                  11
manner and degree of evidence required at the successive stages of the litigation.” Lujan, 504

U.S. at 561.

        The doctrine of “ripeness” shares a close relationship to the doctrine of “standing.” “The

ripeness doctrine is drawn both from Article III limitations on judicial power and from prudential

reasons for refusing to exercise jurisdiction.” Nat'l Park Hospitality Ass'n v. Dep't of Interior,

538 U.S. 803, 808 (2003). The doctrine of ripeness thus implicates two distinct “jurisdictional

criteria”: (1) that part of the doctrine having its source in the Case or Controversy Clause of

Article III can be characterized as “[c]onstitutional ripeness,” and “hence goes, in a fundamental

way, to the existence of jurisdiction”; while (2) that part of the doctrine having its source in

prudential considerations is more flexible, and “constitutes an important exception to the usual

rule that where jurisdiction exists a federal court must exercise it.” Simmonds v. INS, 326 F.3d

351, 356-57 (2d Cir. 2003). It is constitutional ripeness which concerns the Court here.

        As the Second Circuit has explained, “[o]ften, the best way to think of constitutional

ripeness is as a specific application of the actual injury aspect of Article III standing. . . .

Constitutional ripeness, in other words, is really just about the first Lujan factor” – i.e., whether a

plaintiff’s injury is both actual or imminent, as well as concrete and particularized. Nat'l Org.

for Marriage, Inc. v. Walsh, 714 F.3d 682, 688 (2d Cir. 2013). By “ensur[ing] that a dispute has

generated injury significant enough to satisfy the case or controversy requirement of Article III

of the U.S. Constitution[,] [t]he ripeness requirement prevents a federal court from entangling

itself in abstract disagreements over matters that are premature for review because the injury is

merely speculative and may never occur.” Dougherty v. Town of N. Hempstead Bd. of Zoning

Appeals, 282 F.3d 83, 90 (2d Cir. 2002).




                                                   12
       In order to establish whether a claim is ripe in the land-use context, and specifically

where a property owner challenges local government action with respect to zoning

determinations, “the Court must apply the first prong of the analysis the Supreme Court

articulated in Williamson County Regional Planning Commission v. Hamilton Bank, 473 U.S.

172, 105 S.Ct. 3108, 87 L.Ed.2d 126 (1985).”7 Islamic Cmty. Ctr. for Mid Westchester v. City of

Yonkers Landmark Pres. Bd., 258 F. Supp. 3d 405, 416 (S.D.N.Y. 2017), aff'd, 742 Fed. App'x

521 (2d Cir. 2018); see Murphy, 402 F.3d at 347-49 (noting that the second prong of Williamson

County applies only to takings claims based on land use because that prong addresses whether

plaintiffs have received just compensation). The first prong of the Williamson County analysis

requires a court to determine whether “the government entity charged with implementing the

regulations has reached a final decision regarding the application of the regulations to the

property at issue.”8 Williamson County, 473 U.S. at 186. This “final-decision requirement helps




       7
            “Determining whether a case is ripe generally requires [the Court] to ‘evaluate both the
fitness of the issues for judicial decision and the hardship to the parties of withholding court
consideration.’” Murphy v. New Milford Zoning Comm'n, 402 F.3d 342, 347 (2d Cir. 2005)
(quoting Abbott Labs. v. Gardner, 387 U.S. 136, 148 (1967) overruled on other grounds,
Califano v. Sanders, 430 U.S. 99 (1977)). However, this analytical framework does not apply to
land-use disputes. See Congregation Rabbinical Coll. of Tartikov, Inc., 915 F. Supp. 2d at 597.
       8
         In a recent decision, Knick v. Twp. of Scott, Pennsylvania, 139 S. Ct. 2162 (2019), the
Supreme Court overturned Williamson County’s state exhaustion requirement for takings claims.
The Court explicitly did not, however, overturn the “finality” requirement of Williamson County:

               In Williamson County, a property developer brought a takings claim
               under § 1983 against a zoning board that had rejected the developer's
               proposal for a new subdivision. Williamson County held that the
               developer's Fifth Amendment claim was not “ripe” for two reasons.
               First, the developer still had an opportunity to seek a variance from
               the appeals board, so any taking was therefore not yet final. 473 U.S.
               at 186–194, 105 S.Ct. 3108. Knick does not question the validity of
               this finality requirement, which is not at issue here.


                                                13
distinguish between those cases in which a plaintiff has suffered a ‘concrete and particularized,’

‘actual or imminent’ injury, and those in which the injury is ‘merely speculative and may never

occur, depending on the final administrative resolution.’” Sunrise Detox V, LLC v. City of White

Plains, 769 F.3d 118, 122 (2d Cir. 2014) (quoting Dougherty, 282 F.3d at 90). “In other words,

a non-final decision on how a parcel of land may be used does not ordinarily give rise to an

injury that is sufficiently concrete and particularized to satisfy Article III.” Sunrise Detox V,

LLC, 769 F.3d at 122. The “final-decision” requirement moreover honors principles of

federalism – “namely, that land use disputes are uniquely matters of local concern.” Dean v.

Town of Hempstead, 163 F. Supp. 3d 59, 78 (E.D.N.Y. 2016).

       “To satisfy the ‘final decision’ prong of the ripeness inquiry, a plaintiff must demonstrate

that it has obtained a ‘final, definitive position as to the application of the relevant zoning laws to

the property from the municipal entity responsible for those laws.’” Rehab. Support Servs., Inc.

v. Town of Colonie, No. 15-CV-589, 2018 WL 1415199, at *3 (N.D.N.Y. Mar. 20, 2018)

(quoting Congregation Rabbinical Coll., 915 F. Supp. 2d at 597); see Sunrise Detox V, LLC,

F.3d at 121 (“Because [r]ipeness is a jurisdictional inquiry, landowners bringing zoning

challenges must meet the high burden of proving that we can look to a final, definitive position

from a local authority to assess precisely how they can use their property before this Court may

entertain their claims.”) (internal quotations omitted). “That is to say, [a] plaintiff cannot seek

federal court review of a zoning ordinance or provision until it has submitted at least one

meaningful application for a variance from the restrictions of the land-use laws.” Islamic Cmty.

Ctr. for Mid Westchester, 258 F. Supp. at 416 (internal quotation marks omitted).




Knick, 139 S. Ct. at 2169.


                                                  14
        A well-recognized exception to this rule exists where obtaining a final decision on the

relief sought would be futile. “[T]o invoke the futility exception, a plaintiff must demonstrate:

(1) ‘that [it] has filed at least one meaningful application,’ and (2) ‘the inevitability of refusal of

the [ ] application, taking into consideration factors such as the defendants' hostility, delay and

obstruction.’” Congregation Rabbinical Coll., 915 F. Supp. 2d at 601 (quoting Osborne v.

Fernandez, No. 06-CV-4127, 2009 WL 884697, at *5 (S.D.N.Y. Mar. 31, 2009), aff'd, 414 Fed.

App'x 350 (2d Cir. 2011)).

        Finally, the Court observes that the first-prong-only test applies to, inter alia, land use

challenges brought under the United States Constitution – the premise of Plaintiffs’ challenge

here. Islamic Cmty. Ctr. for Mid Westchester, 258 F. Supp. at 416; Sunrise Detox V, LLC, 769

F.3d at 122; Lang v. Town of Tusten, NY, No. 14 CV 4136 VB, 2015 WL 5460110, at *5

(S.D.N.Y. Aug. 6, 2015) (“The finality requirement of Williamson's ripeness test does apply to

claims alleging equal protection violations arising from local zoning disputes.”); Congregation

Rabbinical Coll. of Tartikov, Inc., 915 F. Supp. 2d at 597-98 (collecting cases).

                        b.      Application to the Facts

        As an initial matter, the Plaintiffs do not plead that they ever sought a determination from

the Village’s Zoning Board of Appeals to contest the issuance of the building permits to Katz.

See generally Compl. Plaintiffs’ memorandum in opposition also fails to address whether

Plaintiffs sought relief from the Zoning Board of Appeals – despite the Defendants’ assertion

that no such relief was ever sought. See generally Pls.’ Opp’n. I; see Defs.’ Mem. I at 9-10.

        Both New York state and local law make clear that the Village of Hewlett Bay Park

Zoning Board of Appeals is the appropriate entity from which a “final determination” regarding




                                                   15
the applicability of a zoning provision must be sought. New York Village Law § 7-712-b

provides that a village zoning board of appeals

               may reverse or affirm, wholly or partly, or may modify the order,
               requirement, decision, interpretation or determination appealed
               from and shall make such order, requirement, decision,
               interpretation or determination as in its opinion ought to have been
               made in the matter by the administrative official charged with the
               enforcement of such local law and to that end shall have all the
               powers of the administrative official from whose order, requirement,
               decision, interpretation or determination the appeal is taken.

N.Y. VILLAGE Law § 7-712-b. Chapter 146, § 33 of the Village of Hewlett Bay Park Code in

turn provides that

               [t]he Board of Appeals shall have such duties and powers as are
               specifically granted by law and in other sections of this chapter, and,
               in addition, when there are practical difficulties or unnecessary
               hardships in the way of carrying out the strict letter of this chapter,
               the Board of Appeals shall have power in passing upon appeals, in
               specific cases and after public notice and hearing, to vary or modify
               the application of any of the provisions or regulations of this chapter
               so that the spirit of this chapter shall be observed, public safety,
               health and welfare secured and substantial justice done.

VILLAGE CODE, Art. VIII, 146-33. The Court assumes Plaintiffs’ familiarity with the Village

Code as it relates to zoning; indeed, the Complaint quotes from and references Chapter 146

extensively. See, e.g., Compl. ¶¶ 22-25.

       Plaintiffs’ failure to affirmatively plead or otherwise present evidence that they sought a

“final decision” from the agency responsible for administering the Village zoning code – namely,

the Village Zoning Board of Appeals – necessarily prevents them from being able to satisfy their

burden with respect to subject matter jurisdiction. Without a final determination from the

Zoning Board of Appeals, Plaintiffs’ challenge to the zoning relief granted by issuance of the

Katz permits is not ripe for judicial review under the first prong of the Williamson County

analysis. See Islamic Cmty. Ctr. for Mid Westchester, 258 F. Supp. 3d at 416. The consequence

                                                  16
of failing to satisfy constitutional ripeness is that Plaintiffs lack standing to assert their claims.

See Nat'l Org. for Marriage, Inc., 714 F.3d at 688; Dougherty, 282 F.3d at 90. Put another way,

the relief granted by the Village Trustees in the form of the Katz permits is, without an appeal to

the Zoning Board of Appeals, “a non-final decision on how a parcel of land may be used [which]

does not ordinarily give rise to an injury that is sufficiently concrete and particularized to satisfy

Article III.” Sunrise Detox V, LLC, 769 F.3d at 122.

        As previously observed, “[t]he court ‘must presume that [it] cannot entertain [a

plaintiff’s] claims ‘unless the contrary appears affirmatively from the record.’” Ctr. for

Discovery, Inc. v. D.P., No. 16-CV-3936, 2018 WL 1583971, at *16 (E.D.N.Y. Mar. 31, 2018)

(quoting Kowalczyk v. Barbarite, 594 Fed. App’x 690, 691 (2d Cir. Nov. 7, 2014)); Makarova,

201 F.3d at 113 (“A plaintiff asserting subject matter jurisdiction has the burden of proving by a

preponderance of the evidence that it exists.”). Consequently, the absence of any reference in

Plaintiffs’ pleadings to an appeal to the Zoning Board of Appeals, along with the absence of

evidence of such an appeal in the limited record before the Court, is fatal to Plaintiffs’ ability to

show ripeness, and, ultimately, the existence of subject matter jurisdiction.

        However, were there any doubt about whether Plaintiffs did or did not actually appeal the

issuance of the Katz permits, the Court finds affirmative evidence that they did not do so in the

record. This evidence exists in a statement made by Plaintiffs in a filing related to one of two

N.Y. C.P.L.R. Article 78 proceedings they previously initiated in connection with the Katz

permits. The Village moved to dismiss one of these Article 78 proceeding on the grounds that,

inter alia, Plaintiffs failed to exhaust administrative remedies by failing to appeal the issuance of

the permits to the Village’s Zoning Board of Appeals. In response to the Village’s motion,

Plaintiffs stated as follows:



                                                   17
               The Trustee’s discretionary decision, without any supporting facts
               or factual reports from either the Building Inspector or the Village
               Engineer, is arbitrary and an abuse as a matter of law. As the Board
               of Zoning Appeals has no jurisdiction over the discretionary
               decisions of the Board of Trustees, there has been no failure to
               exhaust administrative remedies.

Radi Decl. I, Exhibit J at 6; see id. at 4. In the context of the Village’s argument here (namely,

Plaintiffs’ failure to seek review by the Zoning Board of Appeals warrants dismissal of the

Article 78 petition), the Court construes Plaintiffs’ contention that the Zoning Board of Appeals

lacked jurisdiction over the Village conduct with respect to the Katz permits to be a clear attempt

to justify or excuse their failure seek appellate review. Therefore, in this filing9 the Court finds a

constructive admission by Plaintiffs that they did not appeal the Village’s issuance of the Katz

permits to the Village Zoning Board of Appeals. This admission comports with the silence of

Plaintiffs’ pleadings on this issue and the absence of any record evidence to the contrary.

       Under New York Village Law § 7-712-a5(b), “[a]n appeal [to the Zoning Board of

Appeals] shall be taken within sixty days after the filing of any order, requirement, decision,

interpretation or determination of the administrative official, by filing with such administrative

official and with the board of appeals a notice of appeal, specifying the grounds thereof and the

relief sought.” It is indisputable that the time period within which Plaintiffs were able to seek

redress from the Village Zoning Board of Appeals with respect to the Katz permits has long

since passed. Because Plaintiffs have not sought a final determination from the Village Zoning

Board of Appeals with respect to the Katz permits, no claim premised on those permits is or can

be ripe for judicial review. See Riverhead Park Corp. v. Cardinale, No. 07-CV-4133, 2013 WL




       9
          The Court may consider this evidence within the appropriate scope of Rule 12(b)(1)
review. See Cortlandt St. Recovery Corp. v. Hellas Telecommunications, S.%22a.r.l, 790 F.3d
411, 417 (2d Cir. 2015).
                                                 18
1335600, at *9 (E.D.N.Y. Mar. 28, 2013) (finding that where plaintiffs did not appeal town

action to the board of appeals and time to do so had since lapsed, “the [c]ourt dismissal is with

prejudice, because . . . the [p]laintiffs' challenge will never be ripe for review”); see also Vandor,

Inc. v. Militello, 301 F.3d 37, 39 (2d Cir. 2002) (“[A] claimant cannot be permitted to let the time

for seeking a state remedy pass without doing anything to obtain it and then proceed in federal

court on the basis that no state remedies are open.”). Consequently, Plaintiffs are and will

continue to be unable to establish subject matter jurisdiction with respect to any claims premised

on these permits.

               2.      Failure to State a Claim

       Even assuming that Plaintiffs’ claims were ripe for review and the Court had subject

matter jurisdiction over them accordingly, they are not viable claims and dismissal under Rule

12(b)(6) would be warranted for several distinct reasons.

                       a.      Due Process

       First and foremost, Plaintiffs do not have a protectable property interest with respect to

either their neighbor’s property or the Katz permits, and they are unable to assert a procedural

due process claim in connection with either interest accordingly. In Gagliardi v. Vill. of

Pawling, 18 F.3d 188, (2d Cir. 1994), the Second Circuit addressed claims bought by plaintiffs

who argued they had a property interest in the proper enforcement of a local zoning code with

regard to their neighbors’ property. “Assuming without deciding that a property owner ever

could have a protected interest in the enforcement of the zoning laws against an adjoining

property,” the Second Circuit found that “no such right has been created.” Id. at 192. The

Second Circuit’s conclusion rested on (1) the fact that local regulators have wide discretion in

applying local regulations, like zoning codes, and (2) the “well settled” principle that “a



                                                  19
constitutionally protected property interest in land use regulation arises only if there is an

entitlement to the relief sought by the property owner.” Id. (citing RRI Realty Corp. v.

Incorporated Village of Southampton, 870 F.2d 911, 918 (2d Cir. 1989), cert. denied, 493 U.S.

893, 110 S.Ct. 240, 107 L.Ed.2d 191 (1989)). The logic of the decision in Gagliardi is clear:

where municipalities have wide discretion in granting zoning relief, it follows that no entitlement

to that relief exists, and, absent an entitlement, there is no protectable property interest upon

which a landowner can base a procedural due process claim – i.e., a claim that she was deprived

of property without due process of law.

       “In the wake of Gagliardi, the lower courts have found that there is no due process right

to rigorous enforcement of land-use laws.” Schubert v. City of Rye, 775 F. Supp. 2d 689, 704

(S.D.N.Y. 2011) (citing Nemeth v. Vill. of Hancock, No. 10-CV-1161, 2011 WL 56063, at *4

(N.D.N.Y. Jan. 7, 2011)). Framing the issue slightly differently, “[w]here a plaintiff's sole

theory in support of a due process challenge or a claim pursuant to 42 U.S.C. § 1983 is that ‘they

have a constitutionally protected interest in preventing municipal authorities from granting

another property owner a certain use of his property under the land use regulations,’ plaintiff's

claims will be dismissed as a matter of law.” Konrad v. Epley, No. 12-CV-4021, 2013 WL

6200009, at *19 (E.D.N.Y. Nov. 25, 2013) (emphasis in original) (quoting Schubert, 775 F.

Supp. 2d at 707), aff'd, 586 Fed. App'x 72 (2d Cir. 2014)); see Gagliardi, 18 F.3d at 192 (holding

that plaintiffs had “no right to demand that [municipal officials] enforce” land use restrictions

against plaintiff's neighbors, even where the neighbors' properties are not in compliance with

prevailing zoning laws or other land use regulations). Because Plaintiffs cannot claim a property

interest in how their neighbor’s property is used – specifically, in preventing the construction of




                                                  20
a structure on the neighbor’s property – Plaintiffs are unable to claim that they were deprived of

property without due process of law. Their procedural due process claim, then, is not viable.

       There is a second, related reason why Plaintiffs cannot claim a property interest with

respect to Katz’s property and the Katz permits: “[a] person cannot claim a constitutionally

protected property interest in uses of neighboring property on the ground that those uses may

affect the market value of [plaintiff's] property.” Puckett v. City of Glen Cove, 631 F. Supp. 2d

226, 238-39 (E.D.N.Y. 2009) (quoting Mehta v. Surles, 905 F.2d 595, 598 (2d Cir. 1990)); see

Fusco v. State of Connecticut, 815 F.2d 201, 205-06 (2d Cir. 1987) (observing that

“governmental action causing a decline in property values has never been held to ‘deprive’ a

person of property within the meaning of the Fourteenth Amendment”). This is precisely what

Plaintiffs are arguing here. Plaintiffs complain that the work performed pursuant to the Katz

permits “caused a substantial reduction in value of the plaintiff’s premises, including but not

limited to potential exacerbation of rainwater and flood runoff onto the plaintiff’s premises.”

Comp. ¶ 11. Because a decline in property value does not “deprive” Plaintiffs of any property

interest, their procedural due process claim is rendered not viable on this additional basis.10




       10
           To the extent Plaintiffs attempt to assert a substantive due process claim, such a claim
must also fail. “Government conduct may be actionable under section 1983 as a substantive due
process violation if it ‘shocks the conscience.’” Spear v. Town of W. Hartford, 954 F.2d 63, 68
(2d Cir. 1992) (quoting Rochin v. California, 342 U.S. 165, 172 (1952)); Lombardi v. Whitman,
485 F.3d 73, 81 (2d Cir. 2007) (“In order to shock the conscience and trigger a violation of
substantive due process, official conduct must be outrageous and egregious under the
circumstances; it must be truly brutal and offensive to human dignity.”). There is nothing in the
Complaint which indicates that any Village conduct “shocks the conscience” or is “offensive to
human dignity.”



                                                 21
                       b.      Equal Protection

       According to Plaintiffs, the issuance of the Katz permits and the subsequent construction

on their neighbor’s property violates their equal protection rights. Such a claim cannot succeed.

The Equal Protection Clause of the Fourteenth Amendment requires the government to treat all

similarly situated individuals alike. City of Cleburne v. Cleburne Living Ctr., Inc., 473 U.S. 432,

439 (1985). “Although the prototypical equal protection claim involves discrimination against

people based on their membership in a vulnerable class, [courts] have long recognized that the

equal protection guarantee also extends to individuals who allege no specific class membership

but are nonetheless subjected to invidious discrimination at the hands of government officials.”

Harlen Assocs. v. Inc. Vill. of Mineola, 273 F.3d 494, 499 (2d Cir. 2001). Plaintiffs have not

alleged that they are a member of a protected class. In the absence of such an allegation, there

are two types of claims available under the Equal Protection Clause of the Fourteenth

Amendment: (1) “class-of-one” claims and (2) “selective enforcement” claims. DePrima v. City

of New York Dep't of Educ., No. 12-CV-3626, 2014 WL 1155282, at *3 (E.D.N.Y. Mar. 20,

2014); Martine's Serv. Ctr., Inc. v. Town of Wallkill, 554 Fed. App'x 32, 34 (2d Cir. 2014).

       To survive a motion to dismiss, a plaintiff pleading a “class-of-one” equal protection

claim must plausibly allege that “(i) no rational person could regard the circumstances of the

plaintiff to differ from those of a comparator to a degree that would justify the differential

treatment on the basis of a legitimate government policy; and (ii) the similarity in circumstances

and difference in treatment are sufficient to exclude the possibility that the defendants acted on

the basis of a mistake.” Fortress Bible Church v. Feiner, 694 F.3d 208, 222 (2d Cir. 2012)

(citing Ruston v. Town Bd. for Skaneateles, 610 F.3d 55, 60 (2d Cir. 2010)). The Second Circuit

has held “that a class-of-one claim requires a plaintiff to show an extremely high degree of



                                                 22
similarity between itself and its comparators.” Feiner, 694 F.3d at 222 (citing Ruston, 610 F.3d

at 60). For pleading purposes, this is the functional equivalent of alleging that a plaintiff and its

comparator are “prima facie identical.” Neilson v. D'Angelis, 409 F.3d 100, 105 (2d Cir. 2005),

overruled on other grounds by Appel v. Spiridon, 531 F.3d 138 (2d Cir. 2008). Similarly, in

order to successfully plead a selective enforcement claim, a plaintiff must plausibly allege that

“(1) compared with others similarly situated, [he or she] was selectively treated, and (2) the

selective treatment was motivated by an intention to discriminate on the basis of impermissible

considerations, such as race or religion, to punish or inhibit the exercise of constitutional rights,

or by a malicious or bad faith intent to injure.” Zahra v. Town of Southold, 48 F.3d 674, 683 (2d

Cir. 1995) (quoting FSK Drug Corp. v. Perales, 960 F.2d 6, 10 (2d Cir. 1992)).

       Here, Plaintiffs have not asserted any facts or information as to any other similarly

situated property owners. The closest the Complaint comes is the conclusory assertion that the

Village’s “failure to provide the plaintiffs with the opportunity to be heard” deprived them of

their equal protection rights – the inference here being that unidentified others were given an

opportunity to be heard. Compl. ¶ 33; see id. ¶¶ 13, 37, 42. Because the Complaint is silent as to

potential comparators who are similarly situated – or any comparators whatsoever for that matter

– Plaintiffs have not stated either a “class-of-one” or “selective enforcement” equal protection

claim.11




       11
           Additionally, “[z]oning law enforcement is a ‘classic example’ of discretionary
behavior that does not give rise to a ‘class of one’ claim.” Schwasnick v. Fields, No. 08-CV-
4759, 2010 WL 2679935, at *5 (E.D.N.Y. June 30, 2010) (quoting Catcove Corp. v. Heaney,
685 F. Supp. 2d 328, 332 (E.D.N.Y. 2010)).

                                                  23
                       c.     Timeliness

       Both Plaintiffs’ due process and equal protection claims are not viable for yet another

reason: they were brought beyond the applicable statute of limitations. Plaintiffs’ constitutional

claims are brought pursuant to 42 U.S.C. § 1983, which imposes liability on, and creates a right

of action against, anyone who, under color of state law, deprives a person “of any rights,

privileges, or immunities secured by the Constitution and laws.” 42 U.S.C. § 1983; see Blessing

v. Freestone, 520 U.S. 329, 340 (1997). Section 1983 claims brought in New York are subject to

New York’s three-year statute of limitations for general personal injury actions. Owens v.

Okure, 488 U.S. 235, 251 (1989); Cloverleaf Realty of New York, Inc. v. Town of Wawayanda,

572 F.3d 93, 94 (2d Cir. 2009). Because Plaintiffs filed the Complaint in this action on

August 16, 2018, they may recover only for those claims that accrued on or after August 16,

2015. The Court must therefore determine the point at which Plaintiffs’ claims accrued.

       “An action accrues when the plaintiffs know, or ha[d] reason to know, of the injury that is

the basis of the action.” Deepwells Estates Inc. v. Inc. Vill. of Head of Harbor, 973 F. Supp. 338,

345 (E.D.N.Y. 1997) (citing Barrett v. United States, 689 F.2d 324, 333 (2d Cir. 1982), cert.

denied, 462 U.S. 1131 (1983)). Notwithstanding the tortured chronology of the Katz permits as

presented in Plaintiffs’ Complaint, the Court finds that Plaintiffs were well aware of the alleged

injury purportedly created by the Village’s issuance of the Katz permits – and their claims

therefore accrued – prior to August 16, 2015. In reaching this conclusion, the Court takes

judicial notice of the fact that Plaintiffs filed two proceedings in New York State Supreme Court

pursuant to N.Y. C.P.L.R. Article 78 to challenge the Katz permits, one in December 2014, and

the second in June 2015. See Radi Decl. I, Exhibits G and H. Plaintiffs therefore had to have

been aware of the alleged injury created by the Katz permits at least as of December 2014, when



                                                24
they first sought a judicial remedy via Article 78 with respect to the first permit. Significantly,

according to the Complaint, this was a mere three months after the first permit was issued by the

Village on September 22, 2014. See Compl. ¶¶ 9-10; see also Eagleston v. Guido, 41 F.3d 865,

871 (2d Cir. 1994) (“[T]he proper focus is on the time of the [alleged unlawful] act, not the point

at which the consequences of the act become[ ] painful.”).

       Plaintiffs’ argument that the “continuing violation doctrine” tolls the statute of limitations

is misplaced. See Pls.’ Opp’n. I at 4. Under the continuing violations doctrine, a claim

challenging a continuous practice or policy of discrimination may not accrue until the last

discriminatory act in furtherance of the policy. Kwas v. Intergraph Gov't Sols., No. 15-CV-5897,

2016 WL 4502039, at *2 (E.D.N.Y. Aug. 24, 2016); Fahs Construction Grp., Inc. v. Gray, 725

F.3d 289, 292 (2d Cir. 2013). “The continuing violation doctrine is applicable in limited

contexts, including Title VII discrimination and retaliation claims, Eighth Amendment claims of

medical indifference brought under Section 1983, and Eighth Amendment claims for cruel and

unusual punishment against federal officials brought under Bivens.” Kwas, 2016 WL 4502039,

at *2; MacFarlane v. Ewald, No. 10-CV-2877, 2016 WL 4076585, at *3 (E.D.N.Y. Aug. 1,

2016) (collecting cases)).

       Apart from the fact that the Court is unaware of any authority applying the continuing

violation doctrine to land-use disputes like this one, “[b]ecause all plaintiffs in this case knew or

should have known of their claims at the time the [permits] were approved, there is no

justification for the application of the continuing violation theory.” Blankman v. Cty. of Nassau,

819 F. Supp. 198, 208 (E.D.N.Y. 1993) (citing Local 144 v. C.N.H. Management Assoc., Inc.,

741 F. Supp. 415, 422 (S.D.N.Y. 1990)), aff'd, 14 F.3d 592 (2d Cir. 1993); see Ruane v. Cty. of

Suffolk, 923 F. Supp. 2d 454, 459-60 (E.D.N.Y. 2013) (finding the continuing violation doctrine



                                                 25
inapplicable to render timely a vehicle owner’s otherwise time-barred Section 1983 claim that

the county violated her due process rights when seizing her vehicle in connection with a DWI

arrest).

           D.     Defendants’ Motion to Dismiss: Conclusion

           For the reasons discussed above, Plaintiffs’ claims are not ripe for adjudication, and, as a

result, the Court lacks subject matter jurisdiction over them. Moreover, Plaintiffs’ claims are not

legally viable for the reasons stated above. Even if the Court had subject matter jurisdiction over

Plaintiffs’ claims, Rule 12(b)(6) would require their dismissal. The Court therefore need not

address Defendants’ multiple other arguments in support of dismissal. Defendants’ motion to

dismiss is GRANTED, and Plaintiffs’ Complaint is DISMISSED, with prejudice.

III.       DEFENDANTS’ MOTION FOR SANCTIONS

           Defendants seek sanctions and attorneys’ fees from Plaintiffs under Federal Rule of Civil

Procedure 11, 28 U.S.C. § 1927, 42 U.S.C. § 1988, and the Court’s inherent authority for what

they claim is a blatently frivolous action. See generally Defs.’ Mem. II. Plaintiffs on the other

hand contend that the motion for sanctions is nothing but an attempt to coerce Plaintiffs into

withdrawing their Complaint.

           A.     Legal Principles

                  1.      Rule 11

           Rule 11(b) of the Federal Rules of Civil Procedure states that an attorney who presents “a

pleading, written motion, or other paper” to the court thereby “certifies” that to the best of his

knowledge, information, and belief formed after a reasonable inquiry, the filing is: (1) not

presented for any improper purpose, “such as to harass, cause unnecessary delay, or needlessly

increase the cost of litigation”; (2) “warranted by existing law or by a nonfrivolous argument for



                                                    26
extending, modifying, or reversing existing law or for establishing new law”; and (3) either

supported by evidence or “will likely have evidentiary support after a reasonable opportunity for

further investigation or discovery.” FED. R. CIV. P. 11(b).

       Sanctions under Rule 11 can be awarded following either a motion on notice, see FED. R.

CIV. P. 11(c)(2), or upon a sua sponte determination of the court. See FED. R. CIV. P. 11(c)(3).

When a motion is made on notice, “[t]he standard for triggering the award of fees under Rule 11

is objective unreasonableness,” Margo v. Weiss, 213 F.3d 55, 65 (2d Cir. 2000), as opposed to

“bad faith.” In re Pennie & Edmonds LLP, 323 F.3d 86, 90 (2d Cir. 2003). In the Second

Circuit, an action is “objectively unreasonable” such that “Rule 11 sanctions are appropriate

where an attorney or party declines to withdraw a claim ‘upon an express request by his or her

adversary after learning that [the claim] was groundless.’” Fuerst v. Fuerst, 832 F. Supp. 2d

210, 220 (E.D.N.Y. 2011) (quoting Carlton Grp., Ltd. v. Tobin, No. 02 CIV. 5065, 2003 WL

21782650, at *6 (S.D.N.Y. July 31, 2003); Calloway v. Marvel Entm't Grp., a Div. of Cadence

Indus. Corp., 854 F.2d 1452, 1472 (2d Cir. 1988) (“An attorney cannot be sanctioned [ ] for

failing to withdraw a claim that later proves to be groundless, provided that the attorney[ ] . . .

did not decline to withdraw it upon an express request by his or her adversary after learning that

it was groundless.”), rev'd in part sub nom. Pavelic & LeFlore v. Marvel Entm't Grp., 493 U.S.

120 (1989); see O'Malley v. New York City Transit Auth., 896 F.2d 704, 709 (2d Cir. 1990)

(“[C]ontinuing to press an obviously meritless lawsuit does tend to indicate bad faith and further

supports the imposition of a rule 11 sanction.”). However, the notice of a groundless claim and a

request for its withdrawal must come at least 21 days prior to a moving party’s filing of a

Rule 11 motion with the court. This is due to Rule 11’s “safe harbor” provision, which




                                                  27
necessitates a 21-day period following service of a Rule 11 motion on an opposing party and

filing with the Court. See FED. R. CIV. P. 11(c)(2).

               2.      28 U.S.C. § 1927

       Under 28 U.S.C. § 1927, any attorney in a federal court who “so multiplies the

proceedings in any case unreasonably and vexatiously may be required by the court to satisfy

personally the excess costs, expenses, and attorneys' fees reasonably incurred because of such

conduct.” “Bad faith is the touchstone of an award under this statute.” United States v. Int'l Bhd.

of Teamsters, Chauffeurs, Warehousemen & Helpers of Am., AFL-CIO, 948 F.2d 1338, 1345 (2d

Cir. 1991) Accordingly, the Second Circuit has held that “an award under § 1927 is proper when

the attorney's actions are so completely without merit as to require the conclusion that they must

have been undertaken for some improper purpose such as delay.” Id. (citation omitted); Oliveri

v. Thompson, 803 F.2d 1265 (2d Cir. 1986) (“Imposition of a sanction under § 1927 requires a

‘clear showing of bad faith.’”) (citation omitted); Colucci v. New York Times Co., 533 F. Supp.

1011, 1014 (S.D.N.Y. 1982) (“To justify the imposition of excess costs of litigation upon an

attorney [under § 1927] his conduct must be of an egregious nature, stamped by bad faith that is

violative of recognized standards in the conduct of litigation. The section is directed against

attorneys who willfully abuse judicial processes.”).

               3.      The Court’s Inherent Authority

       Similarly, under the exercise of a court’s inherent power to supervise and control its own

proceedings, the bad-faith exception to the “American Rule” – that litigants generally bear their

own litigation expenses – allows a court to award attorneys’ fees where there is “both ‘clear

evidence’ that the challenged actions ‘are entirely without color, and [are taken] for reasons of

harassment or delay or for other improper purposes,’ and ‘a high degree of specificity in the



                                                28
factual findings of [the] lower courts.’” Oliveri, 803 F.2d at 1272 (quoting Dow Chemical

Pacific Ltd. v. Rascator Maritime S.A., 782 F.2d 329, 344 (2d Cir. 1986)). The standard a court

uses in determining whether to impose sanctions under its inherent authority is substantively

similar to the standard a court uses in determining whether to impose sanctions under § 1927.

See Oliveri, 803 F.2d at 1273 (“[W]e hold today that an award made under § 1927 must be

supported by a finding of bad faith similar to that necessary to invoke the court’s inherent

powers.”) (citation omitted).

               4.      42 U.S.C. § 1988

       Pursuant to 42 U.S.C. § 1988(b), a court may, in its discretion, award attorneys’ fees to

the “prevailing party” in an action brought under 42 U.S.C. § 1983. “Section 1988 makes the

prevailing party eligible for a discretionary award of attorney's fees.” Venegas v. Mitchell, 495

U.S. 82, 87 (1990) (emphasis in original) (citing Evans v. Jeff D., 475 U.S. 717, 730 (1986)).

“Because it is the party, rather than the lawyer, who is so eligible, [the Supreme Court has]

consistently maintained that fees may be awarded under § 1988 even to those plaintiffs who did

not need them to maintain their litigation, either because they were fortunate enough to be able to

retain counsel on a fee-paying basis, or because they were represented free of charge by

nonprofit legal aid organizations.” Venegas, 495 U.S. at 88 (citing Blanchard v. Bergeron, 489

U.S. 87, 94-95 (1989) and Blum v. Stenson, 465 U.S. 886, 894-95 (1984)).

       Section 1988 aims to facilitate civil rights plaintiffs obtaining competent legal

representation, although “§ 1988 also authorizes a fee award to a prevailing defendant, but under

a different standard reflecting the ‘quite different equitable considerations’ at stake.” Fox v.

Vice, 563 U.S. 826, 833 (2011) (quoting Christiansburg Garment Co. v. Equal Employment

Opportunity Comm'n, 434 U.S. 412, 419 (1978)). That is, “§ 1988 authorizes a district court to



                                                 29
award attorney's fees to a defendant ‘upon a finding that the plaintiff's action was frivolous,

unreasonable, or without foundation.’” Fox, 563 U.S. at 833 (quoting Christiansburg Garment

Co., 434 U.S. at 421); Nardoni v. City of New York, No. 17 CIV. 2695, 2019 WL 542349, at *7

(S.D.N.Y. Feb. 12, 2019) (“While the United States Supreme Court has interpreted Section

1988(b) as a proper measure of relief for a prevailing party plaintiff, it has discouraged the

awarding of attorney fees and costs where the defendant is the prevailing party.”) (citing Hughes

v. Rowe, 449 U.S. 5, 14 (1980)), report and recommendation adopted, No. 1:17-CV-2695, 2019

WL 952333 (S.D.N.Y. Feb. 27, 2019).

       B.      Application to the Facts

       As an initial matter, the Court does not find the existence of “bad faith” here sufficient to

warrant sanctions under either Section 1927 or the Court’s inherent authority. “While it is true

that bad faith can be inferred when a plaintiff's claims are entirely baseless, see Altvater Gessler–

J.A. Baczewski Int'l (USA) Inc. v. Sobieski Destylarnia S.A., No. 06 Civ. 6510, 2011 WL

2893087, at *5 (S.D.N.Y. July 14, 2011) (collecting cases), ‘the mere fact that a plaintiff

ultimately did not succeed in its . . . claims does not dictate an inference of bad faith.’”

Gameologist Grp., LLC v. Sci. Games Int'l, Inc., No. 09 CIV. 6261, 2012 WL 1446922, at *2

(S.D.N.Y. Apr. 26, 2012) (quoting Farberware Licensing Co., LLC v. Meyer Mktg. Co., Ltd.,

No. 09 Civ. 2570, 2009 WL 5173787, at *2 (S.D.N.Y. Dec. 30, 2009), aff'd, 428 Fed. App'x 97

(2d Cir. 2011)). In cases where courts have found bad faith based on the lack of merit of a

plaintiff’s claims, “[t]he circumstances were generally such . . . that a court could draw no

inference other than that the actions had been brought for improper purposes.” Farberware

Licensing Co. LLC v. Meyer Mktg. Co., No. 09 CIV. 2570, 2009 WL 5173787, at *2 (S.D.N.Y.

Dec. 30, 2009) (quoting Multivideo Labs, Inc. v. Intel Corp., No. 99 CIV. 3908, 2000 WL



                                                  30
502866, at *2 (S.D.N.Y. Apr. 27, 2000)), aff'd, 428 Fed. App'x 97 (2d Cir. 2011). Although

Plaintiffs’ claims in the instant action are without merit and are dismissed accordingly, the Court

does not infer from the absence of merit an improper motive on behalf of Plaintiffs or their

counsel.

       However, Plaintiffs’ claims here are “objectively unreasonable” and are therefore

sufficient to warrant sanctions for violation of Rule 11(b)(2). There was no objectively

reasonable basis to believe or argue that Plaintiffs’ claims were “warranted by existing law or by

a nonfrivolous argument for extending, modifying, or reversing existing law or for establishing

new law.” FED. R. CIV. P. 11(b)(2). “A party advances an objectively unreasonable claim if, at

the time the party signed the pleading, ‘it is patently clear that [the] claim has absolutely no

chance of success under the existing precedents, and where no reasonable argument can be

advanced to extend, modify or reverse the law as it stands[.]’” Adams v. New York State Educ.

Dep't, No. 08 CIV.5996, 2010 WL 4970011, at *7 (S.D.N.Y. Dec. 8, 2010), report and

recommendation adopted as modified sub nom. Adams v. New York State Dep't of Educ., 855 F.

Supp. 2d 205 (S.D.N.Y. 2012), aff'd sub nom. Hochstadt v. New York State Educ. Dep't, 547

Fed. App'x 9 (2d Cir. 2013); Kropelnicki v. Siegel, 290 F.3d 118, 131 (2d Cir. 2002) (explaining

that a pleading “violates Rule 11 . . . where, after reasonable inquiry, a competent attorney could

not form a reasonable belief that the pleading is well grounded in fact and is warranted by

existing law or a good faith argument for the extension, modification or reversal of existing

law”). The fact that Plaintiffs’ claims are not and never will be ripe for judicial adjudication,

and, further, that they are not viable for multiple reasons, is not subject to debate. Proper

application of well-settled and straightforward legal principles should have brought Plaintiffs’




                                                 31
counsel to the conclusion that these claims cannot succeed. Indeed, elementary legal research

would have confirmed this conclusion.

       For purposes of Rule 11, Defendants’ counsel served Plaintiffs with their proposed notice

of motion for sanctions on September 13, 2018. See Declaration of Mark A. Radi, Esq. in

Support of Defendants’ Motion for Sanctions (“Radi Decl. II”) [DE 17], Exhibit B. This notice

is accompanied by a letter explaining the basis for Defendants’ motion for sanctions – that the

action is time-barred, that Plaintiffs never appealed the Katz permits to the Zoning Board of

Appeals, and that there is no federally protected property interest in the use of their neighbor’s

property, among others. As such, Defendants’ notice is sufficient to satisfy the “safe harbor”

provision of Rule 11(c)(2). See id.; see also FED. R. CIV. P. 11(c)(2); Star Mark Mgmt., Inc. v.

Koon Chun Hing Kee Soy & Sauce Factory, Ltd., 682 F.3d 170, 176 (2d Cir. 2012) (“We hold, in

the circumstances here, that Koon Chun met the procedural requirements of the safe harbor

provision of Rule 11(c)(2) by serving its notice of motion for Rule 11 sanctions with its

January 9, 2008, letter, even though it did not serve at that time supporting affidavits or a

memorandum of law.”).

       In the absence of a finding of bad faith, the Court is left to assume that the lack of merit

of this litigation stems from a failure to exercise due diligence as to vetting the facts as well as

the substantive law which applies to the purported claims asserted here. Significantly, aside

from conclusory assertions that Defendants’ motion for sanctions constitutes “reckless

advocacy” and “depraved methods,” Pls.’ Opp’n. II. at 1, Plaintiffs’ counsel has made no

meaningful attempt to explain why or how Plaintiffs’ claims have merit or foundation in

existing law. Rather, counsel simply states in conclusory fashion that Plaintiffs have a

constitutionally protected property interest and that their claims are not untimely – without



                                                  32
providing any colorable legal support for either contention – notwithstanding the clear weight of

legal authority to the contrary. As a result, the Court finds the imposition of sanctions for

violation of Federal Rule of Civil Procedure 11(b)(2) is warranted here. For essentially the same

reasons, the Court finds Plaintiffs’ claims sufficient to warrant an award of attorneys’ fees under

42 U.S.C. § 1988(b). Fox, 563 U.S. at 833.

          However, the Court declines to award any monetary sanction against the Plaintiffs

themselves. Doing so would violate the prohibition in Federal Rule of Civil Procedure

11(c)(5)(A) on the imposition of monetary sanctions against represented parties. See FED. R.

CIV. P. 11(c)(5) (“The court must not impose a monetary sanction: (A) against a represented

party for violating Rule 11(b)(2) . . . .”); Capone v. Patchogue-Medford Union Free Sch. Dist.,

No. 04-CV-2947, 2010 WL 2771845, at *2 (E.D.N.Y. July 13, 2010) (“Of course, imposition of

monetary sanctions under Section 1988 would permit [defendant] to circumvent the requirements

of Rule 11. This seems to be an unfair result. Moreover, the extent to which Plaintiff himself

was guiding this litigation remains dubious . . . .”). The Court’s award of sanctions will therefore

be solely as against Plaintiffs’ counsel. Defendants seek attorneys’ fees and costs in the amount

of $35,478.70. See Defs.’ Mem. II. at 14. In support of their request, Defendants’ counsel have

provided contemporaneous billing records of the attorneys for whom they seek compensation,

see Radi Decl. II, Exhibit C, as well as biographical information for these attorneys. See id.

¶¶ 7-8.

          It is up to this Court to exercise its discretion to tailor an “appropriate sanction.” Cooter

& Gell v. Hartmarx Corp., 496 US 384, 399 (1990). “The Second Circuit has cautioned that

Rule 11 sanctions should be ‘made with restraint.” Fuerst v. Fuerst, 832 F. Supp. 2d 210, 218

(E.D.N.Y. 2011) (quoting Schlaifer Nance & Co. v. Estate of Warhol, 194 F.3d 323, 333 (2d Cir.



                                                    33
1999)). Even where a court determines that Rule 11(b) has been violated, the decision whether

to impose sanctions “is not mandatory, but rather is a matter for the court's discretion.” Perez v.

Posse Comitatus, 373 F.3d 321, 325 (2d Cir.2004). “Although monetary sanctions are the most

common form of sanctions, a broad range of sanctions are available under Rule 11.” Edmonds v.

Seavey, No. 08 Civ. 5646, 2009 WL 440-4815, at *4 (E.D.N.Y. Dec. 2, 2009) (collecting cases);

see Safir v. United States Lines Inc., 792 F.2d 19, 23 (2d Cir.1986) (affirming district court’s

imposition of injunction against future litigation as Rule 11 sanction); Lipin v. Hunt, 573

F.Supp.2d 836, 844-45 (S.D.N.Y.2008) (imposing injunction against future litigation as Rule 11

sanction); In re Rezulin Prods. Liab. Litig. (MDL No. 1348), No. 00 Civ. 2843, 2005 WL

626866, at *2 (S.D.N.Y. Mar.17, 2005) (issuing formal reprimand as Rule 11 sanction). “As

Rule 11(c)(2) provides, the primary principle in imposing sanctions is that the sanctions should

not be more severe than reasonably necessary to deter repetition of the conduct by the offending

person or comparable conduct by similarly situated persons.” Kirschner v. Zoning Bd. of

Appeals of Inc. Vil. of Valley Stream, 159 F.R.D. 391, 395 (E.D.N.Y. 1995) (citing Notes on

Advisory Committee to Rule 11, 1993 Amendments).

       “Under Rule 11(c)(2), when imposing the sanction of reasonable attorneys' fees and

related expenses, the Court may impose some or all of the reasonable attorneys' fees and costs.

The amount of such fees and associated disbursements is calculated under the ‘lodestar’

method.” Kirschner, 159 F.R.D. at 395-96. See Eastway Constr. Corp. v. City of New York, 821

F.2d 121, 123 (2d Cir. 1987) (“[A] fee substantially less than the lodestar amount is

permissible.”), cert. denied, 484 U.S. 918 (1987). In awarding attorneys’ fees and costs

pursuant to Rule 11, “a district court must be mindful that ‘[t]he purpose of a Rule 11 award is

not compensation of the victimized party but rather the deterrence of baseless filings and the



                                                 34
curbing of abuses.’” Manti’s Transp. v. Kenner, No. 13-CV-6546, 2015 WL 1915004, at *14

(E.D.N.Y. Apr. 27, 2015) (quoting On Time Aviation, Inc. v. Bombardier Capital, Inc., 354 Fed.

App’x. 448, 452 (2d Cir. 2009)); see Caisse Nationale de Credit Agricole-CNCA, N.Y. Branch v.

Valcorp, Inc., 28 F.3d 259, 266 (2d Cir. 1994) (“[T]he principal objective of the imposition of

Rule 11 sanctions is not compensation of the victimized party but rather the deterrence of

baseless filings and the curbing of abuses . . . .”). Having considered the totality of the

circumstances here, the Court finds that the improper conduct of the Law Firm of Meir Moza, by

Meir Moza, Esq., consisting of, among other things, an acute failure to conduct proper due

diligence, especially by an individual trained in the law, was not intended to injure. However,

counsel’s conduct had the effect of causing unnecessary time and expense in litigating an action

that was not warranted by the underlying facts and existing law.

       Notwithstanding the documentary support for Defendants’ motion, the Court does not

find an award of full attorneys’ fees to be appropriate here. Rather, having determined that this

action was without foundation, the Court, in its discretion awards Defendants $7,500.00 in

attorneys’ fees for the Rule 11 violations on the part of Plaintiffs’ counsel.12 This award is also

made pursuant to 42 U.S.C. § 1988(b). The Court finds that this amount is sufficient to deter

Plaintiffs’ counsel from repetition of such conduct. This award shall be payable by Plaintiffs’

counsel within thirty (30) days of the issuance of this Memorandum and Order.




       12
           The Court declines to award expenses in the sum of $62.70 because Defendants have
not provided any underlying documentation supporting those expenses except for several non-
descript entries on the billing records and because the expenses as stated are de minimis.
                                                 35
IV.    CONCLUSION

       For the reasons set forth above, Defendants’ motion to dismiss the Complaint is

GRANTED, and this action is DISMISSED, with prejudice. Defendants’ motion for attorneys’

fees is GRANTED, in part, to the extent set forth in this Memorandum and Order.



                                                          SO ORDERED.
Dated: Central Islip, New York
       September 6, 2019
                                                          /s/ A. Kathleen Tomlinson
                                                          A. KATHLEEN TOMLINSON
                                                          U.S. Magistrate Judge




                                              36
